                     UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF NORTH CAROLINA
                           SOUTHERN DIVISION

                            CASE NO: 7:14-CV-185-BR

ANNJEANETTE GILLIS, et al.,

         Plaintiffs,

v.                                              MEMORANDUM OPINION
                                                AND ORDER

MURPHY-BROWN, LLC d/b/a
SMITHFIELD HOG PRODUCTION
DIVISION,

         Defendant.


         Pending before the court is defendant’s motion to clarify

its objections to the deposition designations of Kraig Westerbeek

and exclude his videotaped testimony.    (ECF No. 242).   Plaintiffs

have filed a response in opposition to that motion.    (ECF No.

244).   The court also has before it the objections to Mr.

Westerbeek’s deposition testimony contained in the Amended

Pretrial Order.   (ECF No. 198).

         Plaintiffs object that the new objections are untimely.1

Plaintiffs also argue that Westerbeek’s testimony goes to the

reasonableness of Murphy-Brown’s actions and that, therefore, it




         1
           The court notes that many of the new objections are
not really “new” at all. Murphy-Brown merely offers additional
reasons, based upon various court rulings, to exclude deposition
testimony that it has already sought to exclude for the reasons
expressed in the Amended Pretrial Order.
is relevant in determining whether Murphy-Brown’s actions have

created a private nuisance.   Specifically, plaintiffs argue:

                Moreover, Westerbeek systematically denied
         and disputed the contents of every study, yet
         could point to no studies to the contrary. In a
         Rule 30(b)(6) corporate deposition, this was the
         official position under oath of the world’s
         largest hog producer – that the peer-review
         process was meaningless and the study findings
         were always wrong. And, the company took this
         position without making any effort to perform its
         own studies to refute those that were published.
         This testimony goes to the issue of
         reasonableness. The fact that the company kept
         copies of the studies historically, as they were
         being published, is a material fact and for the
         jury to consider. Likewise, the fact that the
         company disputes all of them, and yet points to no
         publications to the contrary nor has funded any
         research on its own, is relevant vis-à-vis the
         reasonableness of its conduct.

ECF No. 244 at p.3.

         By Memorandum Opinion and Order entered on November 6,

2018, the court granted defendant’s motion in limine to exclude

evidence of insufficiently similar studies, articles, and other

acts.   See ECF No. 213.   In so doing, the court highlighted the

following:

         •      “none of the studies or documents involve[d] the
                Sholar Farm or Murphy-Brown’s activities in
                connection with that farm, or even farms that house
                the same number of swine, with the same waste
                management, barn design, land application
                technologies, and mortality system as the Sholar
                Farm.”

         •      “none of the documents involve the same plaintiffs
                or individuals that are similarly situated
                geographically.”


                                  2
         •       “none of the articles were written within the last
                 10 years.”

Id. at p.3.

         Most of the studies and articles about which Westerbeek is

questioned in his deposition are the same studies and articles

that defendant sought to exclude in its motion.   See ECF No. No.

115-5.   Therefore, based upon the court’s Order of November 6,

2018, these studies and/or articles are excluded and it would be

improper to introduce them through Westerbeek’s deposition

testimony.    Furthermore, any probative value of that evidence is

substantially outweighed by the danger of unfair prejudice to

Murphy-Brown.   Nothing contained in Westerbeek’s deposition

testimony does anything to alleviate the concerns that led the

court to exclude the evidence in the first place.2

         The court also granted defendant’s motions in limine to

exclude evidence related to Chinese ownership and worker-related

health evidence.   See ECF Nos. 225 and 223.   That evidence remains

irrelevant to the issues in this trial and to the extent that

Westerbeek’s deposition testimony touches on these subjects, the

court has sustained defendant’s objections.



         2
           The court is cognizant of plaintiffs’ position that
defendant opened the door for the admission of these scientific
studies in its opening statement. See ECF No. 244 at n.5.
Should plaintiffs believe that defendant does so during trial,
they may bring it to the court’s attention and the court may
allow them to present the excluded deposition testimony during
rebuttal.

                                  3
          Finally, the court finds that much of Westerbeek’s

deposition testimony should be excluded because it is not relevant

to this case because respondeat superior liability and punitive

damages are not at issue.

          Based upon the foregoing, the motion to clarify is GRANTED

in part and DENIED in part.     Accordingly, the parties are

permitted to play the following excerpts from Mr. Westerbeek’s

testimony and any objections to these designations are OVERRULED.

7:2-13                  35:8-14                 250:14-251:1
9:2-6                   40:20-41:17             252:22-253:24
14:6-25                 196:16-22               263:2-264:9
17:3-11                 227:24-231:1            290:13-19
20:8-12 start           239:7-19

with “Now”                                      292:15-293:6
20:21-25                240:4-241:20 start

                        with “if”
21:4-7                  243:8-15 start with

                        “I’m”
21:15-20                244:24-245:25
25:14-16                247:1-10

          As for any designations that are not listed, the

objections to their admissibility are SUSTAINED.

          The Clerk is directed to send copies of this Memorandum

Opinion and Order to all counsel of record.




                                    4
IT IS SO ORDERED this 19th day of November, 2018.

                 ENTER:

                          David A. Faber
                          Senior United States District Judge




                          5
